DETAILED ACTION
This action is in response to the RCE filed 07/05/2022 in which claim 7 has been amended, claims 2-5 and 10-12 have been canceled, thus claims 1, 6-9 and 13-14 are pending and ready for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered. 
Response to Arguments
Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive. 
Applicant’s request for an interview is noted, however as this is being treated under pre-piolet procedure an interview is not required and the sending of this action will not be delayed for the time necessary to conduct an interview, which Applicants could have requested before filing this response.
In response to Applicants’ arguments directed to the newly propose amendments, as the amendments have not been entered these arguments are moot.
In response to Applicants’ argument that the rejections of the claims is clearly erroneous because “Lindsay does not disclose any second line which branches off from the first line at a point”; the Examiner disagrees. Applicants argue “item 96 is Lindsay Figure 2 is not a line but, in fact, a part of Lindsay valve 26, i.e., an inlet extending outwardly and open to the air but closed by Lindsay vent valve 98. As clearly shown in Lindsay Figure 2, there is only one line, which one line runs between disinfectant source 90 and chemical control valve 26”.  It should first be noted that the definition of the term “line” appears to be at the heart of Applicant’s arguments. The term “line” is not seen to have any special definition in the art or established by the instant specification, and is interpreted under broadest reasonable interpretation to be mean a fluid pathway. It is not clear what other definition of the term “line” would support Applicants’ arguments, but using the definition above, the at least one first line is properly seen to be the fluid pathway, i.e. line, connecting 34 to 33 to 31 to 32 to 68, which is connected or connectable to the source for disinfectant and to the hydraulic circuit; and the at least one second line is properly seen to be the fluid pathway, i.e. line, 96 which branches off from the first line at a point and is connected to air; Lindsay Fig. 2, and it is not clear why it would be relevant to the rejection whether the line were also part of the valve, but it is illustrated as a line branching from the first line and having a valve 98 and thus reads on the claims. With regard to Applicant’s alternative mapping of the claims, to define a different first line, this is moot because has no bearing on the rejection at hand and amounts to Applicants arguing about a different section of the device, not the parts the Examiner rejected the claims over. This argument is thus not persuasive.
In response to Applicants’ argument that “the rejection is clearly erroneous in finding the Lunsjo 3- way valve 912 an equivalent, i.e., an obvious alternative valve arrangement, to the valves Vl-V3 recited in the rejected claims”; the Examiner disagrees. Applicants’ arguments compare the valve of Lunsjo with that claimed, and argue that because the valve of Lunsjo is not functionally equivalent to all the possibilities of the valves claimed that the rejection is in error. However, the Examiner has not suggested that the valve of Lunsjo is alone equivalent to that claimed, this is a mischaracterization of the rejection and argument. The rejection sates:
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Lindsay such that the controller operates the valves at the end of the chemical treatment mode such that the second valve (V2) is closed and simultaneously the third valve (V3) is opened as in the device of Lunsjo because this involves the simple substitution of known means to disconnect cleaning solution from a hydraulic circuit while connecting the solution to a vent to obtain the predictable results of successful disconnection of the cleaning solution.  
The Examiner has cited Lunsjo as support for operating the device of Lindsay differently the directly disclosed, and thus the specific structure of the valves of Lunsjo is not relied upon, other than being similar enough to that of Lindsay to make it obvious to operate the valves of Lindsay differently. This argument is thus not persuasive.
Applicants’ further argue that Lindsay teaches away from simultaneous operation of the vent valve 98 and chemical control value 26 because Lindsay teaches “the vent valve 98 is preferably first opened fora short time period, on the order of four (4) seconds, then the chemical control valve 26 is deenergized’ which results in minimization of hazard and odor due to spillage. Applicants have restated their arguments, but have not added any further support or arguments and thus the previous response is repeated: However this does not amount to a teaching away. Lindsay specially discloses this is only preferably preformed, and thus inherently discloses a method where this is not necessary and is not performed. The disclose that it is only done preferably thus directly contradicts Applicants’ argument that doing otherwise would taught away from. It is further noted that Lunsjo is cited as evidence/motivation to operate the valves simultaneously, i.e. because use of a three-way valve is known to accomplish the required tasks.  It is further still noted that the rejection suggests merely changing how Lindsay is operated.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “normal shut-off valves”.  However, while there are many known types of shut of valves (i.e. valves which shut off flow, including ball valves, pinch valves, globe vales, diaphragm valves, etc.), there is no known or established “normal” shut off valve, and it is thus not clear what structure is intended by the recited term, and the term will be interpreted for purposes of compact prosecution to recite merely “shut-off valves”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8-9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over US5244568 (hereinafter “Lindsay”) in view of WO 2015/101508 (“Lunsjo”, provided with IDS dated 07/05/2018).
Regarding claims 1 and 8 Lindsay discloses an apparatus for disinfecting a hydraulic circuit (i.e. all connected fluid lines and devices in Fig. 3) of a hemodialysis device (i.e. a device for processing liquids for dialysis), wherein the apparatus comprises: 
at least one valve arrangement that includes at least one first valve (V1, 34), at least one second valve (V2, 26 i.e. between inlet 33 and outlet 31) at least one third valve (V3, 98) and at least one fourth valve (V4, 14 or 26 between inlet 28 and outlet 31);
at least one source (90) for disinfectant; 
at least one first line (line connecting 34 to 33 to 31 to 32 to 68) which is connected or connectable to the source for disinfectant and to the hydraulic circuit; 
at least one second line (96) which branches off from the first line at a point and is connected to air; 
at least one control and regulation unit 84; and 
at least one pump 66 located in the hydraulic circuit for generating a vacuum in the hydraulic circuit, said at least one first line opening into the hydraulic circuit at the section side of the pump (i.e. at 68);
wherein the at least one first valve 34 and the at least one second valve 26 are located in the first line in front of and behind the point of the branching off of the at least one second line 96 from the at least one first line (i.e. near 33); and 
wherein the at least one third valve (V3, 98) is located in the at least one second line 96, and the at least one fourth valve (V4, 14 or 26 between inlet 28 and outlet 31) is located in the hydraulic circuit and arranged upstream of the opening of the at least one first line into the hydraulic circuit  in the direction of flow of the liquid in the hydraulic circuit;
at least one first line and at least one second line being arranged such that, with opening of said at least one first valve (V1, 34) and said at least one third valve(V3, 98), the at least one second line 96 and the at least one first line are ventilated between the at least one second valve (V2, 26) and the source so that the disinfectant 90 contained therein runs off toward the source;
said at least one control and regulation unit 84 being configured such that said at least one control and regulation unit operates the valve arrangement in:
a first operating mode (Dialysis mode; Fig. 1) : in which no disinfectant is supplied to the hydraulic circuit and wherein the at least one first valve (V1, 34) and the at least one second valve (V2, 36) are closed and the at least one third valve (V3, 98) is open;
a second operating mode (Chemical treatment mode; Fig. 3) in which disinfectant is supplied to the hydraulic circuit, and wherein the at least one first valve (V1, 34) and the at least one second valve (V2, 36) are open and the at least one third valve (V3, 98) is closed;
said control or regulation unit 84 being further configured such that said control or regulation unit 84 operates the valve arrangement after the supply of said disinfectant to the hydraulic circuit and completion of the second operating mode, such that first the at least one second valve (V2, 36) is closed and the at least one third valve (V3, 98) is opened (i.e. in the process at the end of the chemical intake portion of the chemical treatment cycle C6/L55-66) and subsequently the device will then be operated in the dialysis treatment mode on its next use where the first valve (V1, 34) will then be closed (the device is not a one-time use device and thus after the chemical treatment cycle there will necessarily be a dialysis mode performed).  See Figs. 1-3; C3/L7-C7/L15).
Lindsay discloses that “the vent valve 98 [i.e. V3] is preferably first opened for a short time period , on the order of four (4) seconds, then the chemical control valve 26 [i.e. V2] is deenergized [i.e. closed]” and thus does not specifically disclose that the second valve (V2) is closed and simultaneously the third valve (V3) is opened.
However Lindsay discloses that opening the V3 valve first for a short time period is only preferably done, and thus is not required, and the benefits described to the process appear to be dependent on the opening of the vent valve at all, not specially related to being open for the short period before closing V2, and thus does not teach away from performing the operations together. Further Lunsjo discloses a similar dialysis machine and cleaning mode/process (Fig. 9, P14/L30-P15/L8), wherein a cleaning solution (904) is fed into a dialysis machine by controlling a valve (912) which connects the cleaning solution to a vent line (913) and/or a line  that feeds to the dialysis fluid/hydraulic circuit; i.e. similar to that of Lindsay, wherein the valve 912 connects the cleaning solution 904 line to either the vent or the line that feeds to the dialysis fluid/hydraulic circuit, and thus necessarily/inherently opens the a vent line (913) at the same time the connection to line that feeds to the dialysis fluid/hydraulic circuit is closed; i.e. where Lindsay uses two separate valve to independently connect the cleaning solution to the vent and the hydraulic circuit Lunsjo uses a single 3 way valve.
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Lindsay such that the controller operates the valves at the end of the chemical treatment mode such that the second valve (V2) is closed and simultaneously the third valve (V3) is opened as in the device of Lunsjo because this involves the simple substitution of known means to disconnect cleaning solution from a hydraulic circuit while connecting the solution to a vent to obtain the predictable results of successful disconnection of the cleaning solution.
Regarding claim 6 Lindsay in view of Lunsjo discloses the apparatus in accordance with claim 1, wherein the control or regulation unit 84 is configured such that said at least one control or regulation unit has the effect in the first operating mode that the fourth valve (V4, 26 between inlet 28 and outlet 31) is open and has the effect in the second operating mode that the fourth valve (V4,  26 between inlet 28 and outlet 31) is closed; see Fig. 1 (first operating mode) Fig. 3 (second operating mode); C5/L3-C6/66.
Regarding claim 9 Lindsay discloses a method for disinfecting a hydraulic circuit of a device for processing liquids for dialysis, the method using an apparatus having:
at least one valve arrangement that includes at least one first valve (V1, 34), at least one second valve (V2, 26) at least one third valve (V3, 98) and at least one fourth valve (V4, 14 or 26 between inlet 28 and outlet 31);
at least one source (90) for disinfectant; 
at least one first line (34 to 33 to 31 to 32 to 68) which is connected or connectable to the source for disinfectant and to the hydraulic circuit; 
at least one second line (96) which branches off from the first line at a point (P) and is connected to air; 
at least one control and regulation unit 84; and 
at least one pump 66 located in the hydraulic circuit for generating a vacuum in the hydraulic circuit, said at least one first line opening into the hydraulic circuit at the section side of the pump (i.e. at 68);
wherein the at least one first valve 34 and the at least one second valve 26 are located in the first line in front of and behind the point of the branching off of the at least one second line 96 from the at least one first line (i.e. near 33); and 
wherein the at least one third valve (V3, 98) is located in the at least one second line 96, and the at least one fourth valve (V4, 14 or 26 between inlet 28 and outlet 31) is located in the hydraulic circuit and arranged upstream of the opening of the at least one first line into the hydraulic circuit  in the direction of flow of the liquid in the hydraulic circuit; the method comprising:
said at least one control and regulation unit 84 being configured such that said at least one control and regulation unit operates the valve arrangement in:
a first operating mode (Dialysis mode; Fig. 1) : in which the first 34 and second valves 26 are closed and the third valve 98 is open and no disinfectant is supplied to the hydraulic circuit and wherein the first line (34 to 33 to 31 to 32 to 68)  is closed by said at least one second valve 98 and is ventilated between the second valve and the source; and
a second operating mode (Chemical treatment mode; Fig. 3) in which the first 34 and second valves 26 are open and the third valve 98 is closed and disinfectant is supplied to the hydraulic circuit, and wherein the first line is open and is not ventilated;
the first line and the second line being arranged such that, when the first valve (V1, 34) and the third valve (V3, 98) are opened the second line 96 and the at least one first line are ventilated between the at least one second valve (V2, 26) and the source so that the disinfectant 90 contained therein runs off toward the source; and 
operating, by said control or regulation unit 84, the valve arrangement after the supply of said disinfectant to the hydraulic circuit and completion of the second operating mode, such that first the at least one second valve (V2, 36) is closed and the at least one third valve (V3, 98) is opened (i.e. in the process at the end of the chemical intake portion of the chemical treatment cycle C6/L55-66) and subsequently the device will then be operated in the dialysis treatment mode on its next use where the first valve (V1, 34) will then be closed (the device is not a one-time use device and thus after the chemical treatment cycle there will necessarily be a dialysis mode performed).  See Figs. 1-3; C3/L7-C7/L15).
Lindsay discloses that “the vent valve 98 [i.e. V3] is preferably first opened for a short time period , on the order of four (4) seconds, then the chemical control valve 26 [i.e. V2] is deenergized [i.e. closed]” and thus does not specifically disclose that the second valve (V2) is closed and simultaneously the third valve (V3) is opened.
However Lindsay discloses that opening the V3 valve first for a short time period is only preferably done, and thus is not required, and the benefits described to the process appear to be dependent on the opening of the vent valve at all, not specially related to being open for the short period before closing V2, and thus does not teach away from performing the operations together. Further Lunsjo discloses a similar dialysis machine and cleaning mode/process (Fig. 9, P14/L30-P15/L8), wherein a cleaning solution (904) is fed into a dialysis machine by controlling a valve (912) which connects the cleaning solution to a vent line (913) and/or a line  that feeds to the dialysis fluid/hydraulic circuit; i.e. similar to that of Lindsay, wherein the valve 912 connects the cleaning solution 904 line to either the vent or the line that feeds to the dialysis fluid/hydraulic circuit, and thus necessarily/inherently opens the a vent line (913) at the same time the connection to line that feeds to the dialysis fluid/hydraulic circuit is closed; i.e. where Lindsay uses two separate valve to independently connect the cleaning solution to the vent and the hydraulic circuit Lunsjo uses a single 3 way valve.
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Lindsay such that the controller operates the valves at the end of the chemical treatment mode such that the second valve (V2) is closed and simultaneously the third valve (V3) is opened as in the device of Lunsjo because this involves the simple substitution of known means to disconnect cleaning solution from a hydraulic circuit while connecting the solution to a vent to obtain the predictable results of successful disconnection of the cleaning solution.
Regarding claim 13 Lindsay in view of Lunsjo discloses the method in accordance with claim 9, wherein the control or regulation unit, when in the second operating mode, closes the fourth valve (V4, 26 between inlet 28 and outlet 31) and the pump generates a vacuum at the point in the hydraulic circuit at which the first line opens into the hydraulic circuit; see Fig. 3.
Regarding claim 14 Lindsay in view of Lunsjo discloses the method in accordance with claim 9, wherein said control or regulation unit, when in the first operating mode, opens the fourth valve (V4, 26 between inlet 28 and outlet 31); see Fig. 1.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US5244568 (hereinafter “Lindsay”) in view of WO 2015/101508 (“Lunsjo”, provided with IDS dated 07/05/2018) and US 5,591,344 A (hereinafter “Kenley”).
Regarding claim 7 Lindsay discloses an apparatus for disinfecting a hydraulic circuit (i.e. all connected fluid lines and devices in Fig. 3) of a hemodialysis device (i.e. a device for processing liquids for dialysis), wherein the apparatus comprises: 
at least one valve arrangement that includes at least one first valve (V1, 34), at least one second valve (V2, 26 i.e. between inlet 33 and outlet 31) at least one third valve (V3, 98) and at least one fourth valve (V4, 14 or 26 between inlet 28 and outlet 31);
where the first, second and third valves (34, 26, 98) are electrically operated valves, with the first valve (V1, 34) and the second valve (V2, 36) being shut off valves (i.e. which shut off flow) and closed without current and the third valve (98) being a shut off valve and open without current; (Figs. 1, 3; C3/L28-44; C5/L10-2136, C8/L34-35).
at least one source (90) for disinfectant; 
at least one first line (line connecting 34 to 33 to 31 to 32 to 68) which is connected or connectable to the source for disinfectant and to the hydraulic circuit; 
at least one second line (96) which branches off from the first line at a point and is connected to air; 
at least one control and regulation unit 84; and 
at least one pump 66 located in the hydraulic circuit for generating a vacuum in the hydraulic circuit, said at least one first line opening into the hydraulic circuit at the section side of the pump (i.e. at 68);
wherein the at least one first valve 34 and the at least one second valve 26 are located in the first line in front of and behind the point of the branching off of the at least one second line 96 from the at least one first line (i.e. near 33); and 
wherein the at least one third valve (V3, 98) is located in the at least one second line 96, and the at least one fourth valve (V4, 14 or 26 between inlet 28 and outlet 31) is located in the hydraulic circuit and arranged upstream of the opening of the at least one first line into the hydraulic circuit  in the direction of flow of the liquid in the hydraulic circuit;
at least one first line and at least one second line being arranged such that, with opening of said at least one first valve (V1, 34) and said at least one third valve(V3, 98), the at least one second line 96 and the at least one first line are ventilated between the at least one second valve (V2, 26) and the source so that the disinfectant 90 contained therein runs off toward the source;
said at least one control and regulation unit 84 being configured such that said at least one control and regulation unit operates the valve arrangement in:
a first operating mode (Dialysis mode; Fig. 1) : in which no disinfectant is supplied to the hydraulic circuit and wherein the at least one first valve (V1, 34) and the at least one second valve (V2, 36) are closed and the at least one third valve (V3, 98) is open;
a second operating mode (Chemical treatment mode; Fig. 3) in which disinfectant is supplied to the hydraulic circuit, and wherein the at least one first valve (V1, 34) and the at least one second valve (V2, 36) are open and the at least one third valve (V3, 98) is closed;
said control or regulation unit 84 being further configured such that said control or regulation unit 84 operates the valve arrangement after the supply of said disinfectant to the hydraulic circuit and completion of the second operating mode, such that first the at least one second valve (V2, 36) is closed and the at least one third valve (V3, 98) is opened (i.e. in the process at the end of the chemical intake portion of the chemical treatment cycle C6/L55-66) and subsequently the device will then be operated in the dialysis treatment mode on its next use where the first valve (V1, 34) will then be closed (the device is not a one-time use device and thus after the chemical treatment cycle there will necessarily be a dialysis mode performed).  See Figs. 1-3; C3/L7-C7/L15).
Lindsay discloses that “the vent valve 98 [i.e. V3] is preferably first opened for a short time period , on the order of four (4) seconds, then the chemical control valve 26 [i.e. V2] is deenergized [i.e. closed]” and thus does not specifically disclose that the second valve (V2) is closed and simultaneously the third valve (V3) is opened. 
Lindsay additionally does not disclose specifically that the third valve (V3, 98) is a hose pinch valve.
However, with regard to the valve operation, Lindsay discloses that opening the V3 valve first for a short time period is only preferably done, and thus is not required, and the benefits described to the process appear to be dependent on the opening of the vent valve at all, not specially related to being open for the short period before closing V2, and thus does not teach away from performing the operations together. Further Lunsjo discloses a similar dialysis machine and cleaning mode/process (Fig. 9, P14/L30-P15/L8), wherein a cleaning solution (904) is fed into a dialysis machine by controlling a valve (912) which connects the cleaning solution to a vent line (913) and/or a line  that feeds to the dialysis fluid/hydraulic circuit; i.e. similar to that of Lindsay, wherein the valve 912 connects the cleaning solution 904 line to either the vent or the line that feeds to the dialysis fluid/hydraulic circuit, and thus necessarily/inherently opens the a vent line (913) at the same time the connection to line that feeds to the dialysis fluid/hydraulic circuit is closed; i.e. where Lindsay uses two separate valve to independently connect the cleaning solution to the vent and the hydraulic circuit Lunsjo uses a single 3 way valve.
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Lindsay such that the controller operates the valves at the end of the chemical treatment mode such that the second valve (V2) is closed and simultaneously the third valve (V3) is opened as in the device of Lunsjo because this involves the simple substitution of known means to disconnect cleaning solution from a hydraulic circuit while connecting the solution to a vent to obtain the predictable results of successful disconnection of the cleaning solution.
With regard to the third valve (V3, 98) is a hose pinch valve, Kenley discloses a dialysis machine wherein a hose pinch valve is used to control and air port to let air in or out (C29/L30-37).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Lindsay such that the air vent valve 98 is a hose pinch valve as disclosed by Kenley because this involves the simple substitution of known dialysis machine air vent tubing valves to obtain the predictable result of a functioning valve and dialysis machine.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773